DETAILED ACTION
This action is responsive to the Application filed 05/23/19.
Accordingly, claims 1-24 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 16-21 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Feldhaus et al, USPubN: 2016/0368011 (herein Feldhaus – incorporating Funseth: 2015/0367358 – by referencce – see 14/506,057, para 0001) in view of Zhang et al, CN 105230224 (translation – “An Intelligent Mower and Weed Removing Method Thereof”, pp. 11 (herein Zhang)
As per claim 1, Feldhaus discloses a method for controlling a plurality of actuation controllers (each … nozzles is controlled … by a processor – para 0045; motorized gear 232, motor 234 – para 0043; section valve – para 0048; PWM controlled spray nozzles – para 0049; para 0031; release valves – para 0047; overlap calculation – para 0050; rectangular approximation … adjust fan angle, PWM signal control – para 0077; PWM signal control – para 0004, 0047 ) of a plurality of components (e.g. nozzle tip – para 0044  nozzle spray – para 0077; fan – para 0054; fan angle- para 0079; gear – para 0043; moving frame – para 0057 ) of a boom sprayer (para 0048; Fig. 13; para 0043; Fig. 10; direction of travel – para 0049, 0056-0059; travel of the spray vehicle – para 0062; spray pattern, fluid release – para 0047; spray overlap – para 0051) to treat plants as the boom sprayer travels through a plant field (para 0041, 0048), the method comprising: 
determining a state vector (wind direction and speed vector, wind and travel vector – para 0077; Fig. 8A and related text) comprising a plurality of state elements, each of the state elements representing a measurement of a state (e.g. fan angle, original velocity – para 0065; velocity of spray droplet, speed and direction – para 0079) of a subset of the components (see above) of the boom sprayer (see above), each of the components controlled by an actuation controller (see above) communicatively coupled to a computer (controller, includes a processor – para 0008; controller mounted on the spray boom or center frame – para 0032 ) mounted on the boom sprayer; 
each of the action elements specifying an action (para 0008; corrective action … within 95% to the desired spray area – para 0041; Fig. 9-10 and related text; spray trajectories, desired regiion, increase coverage, more fluid can be released – para 0044; turned off if they … past the boundary – para 0046; reducing or widening the  opening of the release – para 0047; Fig. 13 and related text; increase pressure, switch tips, turn on/off tips, changing pointing direction of the nozzle and so on – para 0049) to be taken by the boom sprayer in the plant field, the actions, in aggregate, predicted (predictive calculation -  para 0033; predicted spray path, computing a predicted spray, predicted spray cones and spray patterns – para 0039, 0041, 0044; para 0046; predicted velocity, predicted W and L components – para 0079; resulting spray .. is predicted for each nozzle – para 0080) to optimize (adaptive action … to optimize uniformity of spray, location of spray or drift and so on – para 0009) one or more performance metrics (computation are used to predict … variable such as – para 0032; key parameters, angle Φ , radius, variables R, r, d, Boundary, height h,  hxtan( Φ)  - para 0053-0073; width versus length directions, W=H/tan, L=H/tan, VW and VL – para 0076-0077; Fig. 8A, 8B and related text) of the boom sprayer
actuating a subset of the actuation controllers (PWM frequency is increased, sprayer is slowed down, nozzle angle, boom angle, height is adusted – para 0034 ) to execute the actions (changing travel speed, changing a duration – para 0008; counter-balancing action, overlap calculations are corrected, based on type of nozzle heads, type of spray, travel speed, external conditions, optimize uniformity of spray – para 0009; para 0034 ) in the plant field, the subset of controllers (processor – para 0045; motorized gear 232, motor 234 – para 0043; section valve – para 0048; PWM controlled spray nozzles – para 0049; para 0031; release valves – para 0047; overlap calculation – para 0050; rectangular approximation … adjust fan angle, PWM signal control – para 0077; PWM signal control – para 0004, 0047) changing a configuration of the subset of components (para 0047-0052) such that the state of the boom sprayer changes (see para 0008; changing … adjusting flow rate … widening release valves, changing fluid pressure – para 0047; change the pointing direction of the spray nozzle – para 0049; turning and changing lanes – para 0050);
A) Feldhaus does not explicitly disclose determining state vector and actuating a subset of actuation controllers in terms of
(i) inputting, using the computer, the state vector into a control model to generate an action vector comprising a plurality of action elements for the boom sprayer;
(ii) actuating a subset of the actuation controllers (to execute the actions) based on the action vector
Feldhaus discloses computational model or mathematical techniques (para 0032-0034) that generate predicted values for variables (claim 14,15 – pg. 8), pattern (para 0009) or operational settings (para 0015; 0039, 0041, 0044) related to the spray, boom or nozzles; using vector format (para 0065, 0077, 0079) to mathematically configure the variables or parameters associated desired actions (*) experimented via the predictive model or mathematical algorithms, where predicted spray pattern, nozzle coverage, spray location is compared with a desired pattern (para 0009; para 0080; claim 7, 9 – pg. 7) of the spray system
Use of intelligent model implementing vector-based techniques is shown in Zhang; that is, electric control computer equipped with camera or control valve (pg. 2-3) attached to platform of a weed control device or mobile sprayer comprising components such as a boom sprayer or weeding blade is being configured with sensors to help recognize features per their spectral reflectance related to weed, soil, and their relative positioning to the moving weed apparatus (pg. 4-5; intelligent mower – pg. 6), the captured information provided as image, pixel histogram where morphological characterisitics identified from spectral analytic are subjected to neural networks, or support vector machines, Bayesian classifier (pg. 8), in terms of expressing a weed input vector as part of representing morphological characteristics or features recognition (pg. 7-8) - e.g. identification of the weed conditions, and sensed properties (pg .9) -the accuracy of support vector (underlying the neural network model) per effect of comparing input data for back propagation thereby improving learning rate (top, pg. 9) and performance on a weeding mechanism (of the mechanical field) or stabilizing action of a blade (pg. 3-4).  Hence, use of vector input expressing field features, shape, location characteristics of crop, plant relative to a passing weed mower or a boom sprayer for improved artificial analytics, neural nework, learning type implementation passed as spectral characteristics and input vector support discloses inputting, using the electric control computer, the state vector into a control model (neural network or vector support machine) to generate an action vector comprising a plurality of action elements and electric control elements for improving a weed spraying method, 
Therefore, based on use of vector associated with the mathematical expression of state, geometric variables and parametric setting in Feldhaus’s computer-based corrective approach, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement a mathematical or control model to generate an action vector comprising a plurality of action elements (as per (*)) for the boom sprayer; the control model realized from (1) inputting, using the computer, the state vector having characteristic and conditions for use in comparing input data and back propagation effecting a desired machine learning – as per Zhang vector machines or neural network - per effect of identifying parameters supportive of improved actions and performance for a weed sprayer mechanism as set forth per Zhang; and (2) actuating a subset of Feldhaus’s actuation controllers to execute the actions (per (*)) based on the action vector as set forth per Zhang; because
configuring input combined with back reconfiguring thereof from executed instances of intelligent techniques such as neural network or vector support algorithm as part of predictive model experimentation in Feldhaus, per effect of correlating machine learning output via repetitive parameter adjustment made over the state vector input as set forth above, would enable operational fault or undesirable state of parameter, (sprayer and environment variables) to be progressively reclassified or weeded out, so that a best match between predicted state, values or characteristics in vector input and predictive model output (vector output as set forth via support vector methods) would form a most stable or desirable solution as purported with use of the predictive model in the sense that the set of actions (destined for boom sprayer individual component controllers) to be derived as outcomes from the model (neural network or vector machines per Zhang) would represent the best combination of operational setting, crop/plant, environment conditions that agrees (i.e. represent minimal discrepancies) with the predicted values or state at the trained input initially submitted with each machine learning iteration as well as pertinent state vector instantiation.
As per claim 13, Feldhaus discloses method of claim 1, wherein the state elements include any of: 
a frame height representing a height of the boom sprayer relative to the ground (height … from the ground – para 0076);
a frame angle representing an angle of the boom sprayer frame relative to the direction of gravity; 
a sprayer potential representing a measure of the electric potential of the boom sprayer; 
a sprayer position representing a position (para 0065) of the boom sprayer in a coordinate system; 
a suspension height representing a distance between the suspension of the boom sprayer and the ground; and 
a sprayer motion representing a set of motion sensing information characterizing the boom sprayer (forward moving vehicle, vertical axis, horizontal axis – para 0043; Fig. 10).
As per claim 16, Feldhaus discloses method of claim 1, wherein the plurality of components of the machine boom sprayer can include any of 
a fixed or floating center frame (stationary frame – para 0057), a center boom frame (center frame – para 0032), a left boom, and a right boom, wherein the fixed or floating center frame (stationary/moving frame – para 0057) supports a spray boom assembly comprising a plurality of spray nozzles (para 0076; Fig. 7-8) for applying treatment to the plant.
As per claim 17, Feldhaus discloses method of claim 1, wherein the components of the boom sprayer boom sprayer are configured to treat plants including any of corn, wheat, or rice (crop field – para 0009; plants, crops – para 0003; see Funseth: crops such as corn - para 0103).
As per claim 18, Feldhaus discloses method of claim 1, wherein the action elements of the action vector are numerical representation (trigonometric … of computing a predicted spray – para 0041; trigonometric equations – para 0075; 0077) of the action.
As per claim 19, Feldhaus discloses method of claim 1, wherein the state elements of the state vector are a numerical representation (para 0077, 0079, 0065) of the measurements.
As per claim 20, Feldhaus discloses a non-transitory computer readable storage medium storing instructions for controlling a plurality of actuation controllers of a plurality of components of a boom sprayer (refer to claim 1) to treat plants encoded thereon that, when executed cause the processor to perform the steps including:
determining a state vector (refer to claim 1) comprising a plurality of state elements, each of the state elements (refer to claim 1) representing a measurement of a state of a subset of the components (refer to claim 1) of the boom sprayer, each of the components controlled by an actuation controller (refer to claim 1) communicatively coupled to a computer (refer to claim 1) mounted on the boom sprayer; 
inputting, using the computer, the state vector into a control model to generate an action vector (refer to rationale A in claim 1) comprising a plurality of action elements (refer to claim 1) for the boom sprayer, 
each of the action elements specifying an action (refer to claim 1) to be taken by the boom sprayer in the plant field, the actions, in aggregate, predicted to optimize (refer to claim 1) one or more performance metrics of the boom sprayer; and 
actuating a subset of actuation controllers to execute (refer to claim 1) the actions in the plant field based on the action vector (refer to rationale A in claim 1), the subset of controllers changing (refer to claim 1) a configuration of the subset of components such that the state of the boom sprayer changes.
As per claim 21, Feldhaus discloses a boom sprayer (refer to claim 1) comprising: 
one or more spray mechanisms (plume or drift models – para 0080; spray triangle – para 0079; pulsed spraying, ellipse spray, circular spray -  para 0064-0067); one or more actuation controllers (see actuation controllers in claim 1) communicatively coupled to the spray mechanisms and for controlling the one or more spray mechanisms; 
one or more computer processors; and a computer-readable storage medium storing instructions that when executed causes one or more processors to: 
determine a state vector comprising a plurality of state elements, each of the state elements representing a measurement of a state of a subset of the one or more spray mechanisms of the boom sprayer as the boom sprayer moves through a plant field; 
input, using the computer, the state vector into a control model to generate an action vector comprising a plurality of action elements for the boom sprayer, each of the action elements specifying an action to be taken by the boom sprayer in the plant field, the actions, in aggregate, predicted to optimize a spray treatment of the spray mechanisms; and
actuate a subset of actuation controllers to execute the actions in the plant field based on the action vector, the subset of controllers changing a configuration of the subset of spray mechanisms such that the state of the boom sprayer changes.
( all of which being addressed in claim 1)
Claims 2 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Feldhaus et al, USPubN: 2016/0368011 (herein Feldhaus – incorporating Funseth: 2015/0367358 – by referencce – see 14/506,057, para 0001) in view of Zhang et al, CN 105230224 (translation – “An Intelligent Mower and Weed Removing Method Thereof”, pp. 11 (herein Zhang) and further of Shalev-Shwartz et al, USPubN: 2019/0329782 (herein S_Shwartz)
  As per claim 2, Feldhaus does not explicitly disclose (method of claim 1), wherein the control model comprises 
a function representing the relationship between the state vector received as an input to the control model and the action vector generated as an output to the control model, and the function is a model trained using reinforcement learning to reward actions that improve treatments applied to the plant plant treatment application by the boom sprayer.
But use of machine learning or artificial intelligence techniques such as a reinforcement to a computational or mathematical techniques underlying Feldhaus predictive model have been shown in Zhang as neural network  (ANN) analytic/predictive model having therewith training of vector input that comprise state and paramtric setting of a weeding vehicle; hence control model as a function representing the relationship between the state vector received as an input to the control model and the action vector generated as an output to the control model, the function being a model trained using reinforcement learning promote identified actions that improve treatments applied to the plant plant treatment application is recognized.
Further, machine learning of navigational action of a vehicle is shown in S_Shwartz method as using monitoring means (para 0293) in association with navigational state and conditions of vehicle (para 0294), using trained constraints through machine learning (para 0296) thereby deriving actions for vehicle planning as available reward functions as ones to be selected as having highest reward (para 0300), the learning using neural network and modeled input nodes thereof (para 0301), where solutions are determined via recurrent NN runs of said reinforced learning, where goal is to maximize cumulative reward in direct relation to the action and state observed with settings of the control model and policy constraints (para 0303, 0307) in accordance to regressive tuning of the reward function (para 0315-0316); e.g. using a recurrent NN (RNN) and instance vector therein.
Thus, implementation of neural network as reinforced learning to be conducted recursively to derive reward actions that is chosen as a most suitable improvement in implementing a planning or a process is recognized.
Therefore, based on the use of predictive model to derive the best parametric setting and actuation control for operating a boom sprayer components and control signalling in Feldhaus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the analytic or predictive model thereof such that the control model implementation is a functional represention of the relationship between the state vector received as an input to the control model and the action vector generated as an output to the control model, the input and output vector as set forth per rationale A in claim 1, where the function is a model trained using reinforcement learning – as per Zhang and S_Shwartz - to reward actions – as per the reward function approach in S_Shwartz use of recurrent NN - that improve treatments applied to the plant by Feldhaus’s boom sprayer; because
Use of reinforcement learning in form of regressive parameter adjustment to finetune a reward function via recurrent configuration of trained data and/or adjustment made to input vector according to the latter being correlated each time to vector output of a training run (neural network and relationship nodes thereof) as set forth above would not only take into consideration of the extensive variability of real-world state. attributes or constraints which constitutes a means to derive a optimum set of the learning outcomes or parameters suggestive of a best action reward; but would also enable a reward score to be progressively consolidated from selected actions, variables combinations (boom sprayer type actions or settings ) obtained from the repetitive input/output vector re-evaluation, comparison of pertinent values associated with respective NN model instantiations, for minimization of operatinal faults and maximization of cost efficiency needed in planning for and rendering of a agricultural process.
Claims 3-10, 22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Feldhaus et al, USPubN: 2016/0368011 (herein Feldhaus – incorporating Funseth: 2015/0367358 – by referencce – see 14/506,057, para 0001) in view of Zhang et al, CN 105230224 (translation – “An Intelligent Mower and Weed Removing Method Thereof”, pp. 11 (herein Zhang) and Shalev-Shwartz et al, USPubN: 2019/0329782 (herein S_Shwartz), and further in view of Intriligator et al, USPubN: 2003/0220740 (herein Intriligator) 
As per claim 3, Feldhaus discloses method of claim 1 wherein the control model comprises an artificial neural network comprising:
a plurality of neural nodes (refer to neural network and rationale A in claim 1) including a set of input nodes for receiving an input to the artificial neural network and a set of output nodes for outputting an output to the artificial neural network (refer to input and output vector rationale in claim 1), where
each neural node represents a sub-function (refer to actions that improve a boom sprayer per rationale in claim 1 using nodes of a reinforced NN) for determining an output for the artificial neural network from the input of the artificial neural network (see Zhang and S_Shwartz), and a function (refer to reward function per rationale in claim 2 ) configured to generate actions for the boom sprayer which improve the boom sprayer performance. 
B) Feldhaus does not explicitly disclose neural network where each input node is connected to one or more output nodes by a connection of a plurality of weighted connections, where the NN comprises a function defined by the sub-functions and weighted connections of the artificial neural network.
Intriligator discloses geophysical, solar and weather data forecasting system having therewith patterns tracking and neural network implementations to support the prediction of real-world and complex patterns, where neural network input uses vector form (values of the nodes) in association with output vector (para 0158) of the training set (paa 0159, 0161, 0162, 0167) and activity flow in the network has associated therewith a weight, such that hidden activation of any node includes sum of the weighted nodes feeding into that node (para 0157); hence weighted connections among nodes of a neural network implemented with input/output vector relationships is recognized.
It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement activity and flow relationship among nodes of a neural network as set forth above per Zhang and S_Shwartz, so that on basis of a sub-function expressed as a node among the network, the function modeled as a neural network (NN) implementation from above can be used to carry out control flow and model endeavored with Feldhaus’s predictive model reevaluation for operative improvement of a boom sprayer, where according to which each input node of the NN is connected to one or more output nodes (as per Intriligator) by a connection of a plurality of weighted connections – as per Intriligator from above; where the NN comprises a function defined by relationships among sub-functions (expressed as one NN nodes) and weighted connections of the artificial neural network – as per Intriligator representation of NN activity flow; because
neural network connectivity expressing functional elements of a real-world entites (boom sprayer controller or actuating components) in form of inter-nodes relationships (sub-function nodes) and significance of edges therebetween or node-to-node weights can be used as information to reinforce the property/behavioral state and constraints associated with the flow activity or requirements among the functional aspect of the corresponding nodes of the network, and by observing the weighted connections in reevaluating vector space and flow constraints represented by the NN nodes, significant internode information such as parameter dependency and call flow constraints associated with their networked relationship (function or sub-function calling ) would constitute aggregated merits of nodal behavior and elemental sub-function dependency underlying a NN expression of a boom sprayer activity, thereby enabling the vector -based marchine learning to derive a best parameterization solution for effect of improving operational settings of Feldhaus’s sprayer mechanism; i.e. the best solution achieved by way of recursive vector input/output correlation as set forth via a NN model from above. 
As per claim 4, Feldhaus discloses method of claim 3, wherein
each state element of the state vector is connected to one or more input nodes by a connection of the plurality of weighted connections (refer to rationale B in claim 3),
each action element of the action vector is connected to one or more output nodes by a connection of the plurality of weighted connections (refer to rationale B in claim 3), and
the function is configured to generate action elements (refer to rationale A in claim 1) of the action vector from state elements (refer to claim 1) of the state vector.
As per claims 5-6, Feldhaus discloses method of claim 3, wherein the artificial neural network is a first artificial neural network (see Zhang in rationale A of claim 1) and used to train the first artificial neural network to generate actions (refer to reward actions per rationale in claim 2) that improve the boom sprayer performance.
C) Feldhaus does not explicitly disclose artificial neural network in terms of 
(i) a pair of similarly configured artificial neural networks acting as an actor-critic pair, wherein the first neural network inputs state vectors and values for the weighted connections and outputs action vectors, the values for the weighted connections modifying the function for generating actions for the boom sprayer that improve boom sprayer performance, and wherein 
(ii) the second neural network inputting a reward vector and a state vector and outputting the values for the weighted connections, the reward vector comprising elements signifying the improvement in performance of the boom sprayer from a previously executed action that improves boom sprayer performance
However, correlation input vector to an output vector as the crux in finding a solution at the end of each neural network model run is shown in S_Shwartz; that is, use of output generated from a previous neural network run as modified input or parametric settings back into the training set of a subsequent NN run is recognized; that is, a recurrent NN (RNN) approach as a form of reinforced learning based on modeling input nodes of corresponding neural network (para 0301) instances, whereby solutions are determined via recurrent implementation of NN runs, whose goal is to maximize cumulative reward in direct relation to the action and state observed with settings of the control model and policy constraints (para 0303, 0307) in accordance to regressive tuning of the reward function (para 0315-0316); e.g. using a recurrent NN (RNN) and instance vector therein
Zhang also discloses neural network implementing weed and soil data as trained input for modeling a discriminant analysis effected via back propagation (using support vector method) of previous fault so as to progressively extricate error and reclassifying learned information, the back propagation (bottom pg. 8, top pag. 9) coupled with comparison over accuracy of each vector modelling instance, for refining the target crop/plant coverage; e.g. based on which to implement the mechanism of weed recognition.  Hence, propagating training output as learned information back into a subsequent traning input stage entails seeking a improved reward from applying selective output data from an preceding NN run into training input of a next NN run.
Intriligator discloses neural network input in vector form (values of the nodes) for correlating with output vector (para 0158) of the training set (para 0159, 0161, 0162, 0167) where activity flow in each network node has associated therewith a weight, such that hidden activation of any node includes sum of the weighted nodes feeding into that node (para 0157); hence seeking neural network outputted reward as a form of improving performance to a target application via successive application of NN training set in terms of accumulating candidate rewarding actions (i.e. neural network yielded output) achieved each time with effect of factoring weighted network connections is recognized.  
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement neural network training in Feldhaus in regard to seeking a most rewarding set of action to improve performance of a boom sprayer, so that similarly trained neural network instances are trained in succession – as per S_Schwartz recurrent NN -  in the sense that a subsequent run uses back propagated (and selective) data analyzed from a previous run (as per Zhang), the latter in accordance with NN training mechanism employing at least a pair of similarly configured artificial neural networks or actor-critic pair of NN instances, in which a first neural network inputs state vectors and values for the weighted connections and outputs action vectors – as per Zhang, S_Schwart and Intriligator from above, the values for the weighted connections (refer to rationale in claim 3) modifying the function for generating actions (refer to claim 1) for the boom sprayer that improve boom sprayer performance (as per rationale A in claim 1) and a second neural network inputting a reward vector and a state vector (see refer to rationale in claim 2) and outputting the values for the weighted connections (as per Intriligator); the reward vector (refer to rationale in claim 2) comprising elements signifying the improvement in performance of the boom sprayer from a previously executed action – as per the recurrent NN and back propagation per S_Schwartz and Zhang from above; because
Use of a recurrent NN mechanism entails backward readjustment of training set in subsequent runs on basis of applied learning from successively obtained output data per effect of improving a match between input set and output set associated with seeking a best solution underlying the mechanism that finetune findings for a solution, and using a actor-critic pair of NN runs as set forth above in form of recursive, reinforced learning carried out in part with using selective data from a previous neural network runs and weighted connections of action network nodes therein would help promulgate accuracy of a combinational set of actions and parametric setting associated with the endeavor as as in Feldhaus boom sprayer modeling - for improving performance of a target application whose parameter values, real-world measurements and conditions are captured and structured (vectorized) for a model training instance - in accordance to which, back propagation of earlier output (second neural network inputting a reward vector) into subsequent run (first neural network inputs state vectors and values) would progressively weed out undesirable effects from successive training, consolidate classification of information, and maximize similarity between input and output set achieved by a recursive mechanism destined for finding a best solution to Feldhaus’s model-based effort of deriving the most rewarding actions set for improving performance of boom sprayer; e.g. correlating vector input and vector output via machine learning.
 As per claim 7, Feldhaus does not explicitly disclose ( method of claim 5) wherein the elements of the reward vector are determined using at least one measurement of the capabilities of a subset the components of the boom sprayer that were previously actuated based on the previously executed action.
But reward action achieved from elements obtained from boom sprayer setting, measured data, or actuated controls per effect of structuring variables, measurements and conditions from previously executed action into vectorized format for configuration first and second NN runs, as part of the recurrent neural network training sequence to fine tune accuracy of the reward vector has been addressed as obvious per the rationale C) of claims 5-6. 
Hence, elements of the reward vector being determined using at least one measurement of the capabilities of a subset the components of the boom sprayer that were previously actuated based on the previously executed action would have been obvious for the same reasons set forth with using a pair of actor-critic neural network instances as set forth above (refer to rationale C) in claim 5-6).
As per claim 8, Feldhaus discloses method of claim 5, wherein the operator (see corrective action … by the vehicle operator – para 0080) can select a metric for performance improvement, the metrics including any of 
a distance between the boom sprayer and the plant (boom height – para 0082), 
a distance between the boom sprayer and the plant, 
a distance between the boom sprayer and a ground surface (height … from the ground – para 0076), 
a distance between the boom sprayer and the ground surface over time (height variable – para 0052), 
an amount of plant treated, and 
a quality of treatment applied to plant (para 0037).
As per claim 9, Feldhaus discloses method of claim 5, wherein the state vectors (refer to claim 1) are obtained from plurality of boom sprayers (multiple sprayers – para 0009) taking a plurality of actions (refer to claim 1) from a plurality of action vectors to treat plants (see Abstract) in the plant field.
As per claim 10, Feldhaus discloses method of claim 5, wherein the state vectors and action vectors are simulated (refer to rationale on neural network and artificial training per claim 3) in claim from a set of state vectors obtained from a plurality of boom sprayers (refer to claim 9) taking a set of actions from a seed set of action vectors (refer to claim 9) to treat plants in the plant field.
As per claim 22, Feldhaus discloses method of claim 1, wherein the control model comprises a reinforcement learning model (refer to neural network by Zhang) where the reinforcement learning model implements one or more of the following: 
an action-value function; a state-value function; policy iteration; value iteration; 
temporal-difference learning; Q-learning; Value prediction; and 
Actor-critic training (refer to rationale of claim 5).
Claims 11-12 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Feldhaus et al, USPubN: 2016/0368011 (herein Feldhaus – incorporating Funseth: 2015/0367358 – by referencce – see 14/506,057, para 0001) in view of Zhang et al, CN 105230224 (translation – “An Intelligent Mower and Weed Removing Method Thereof”, pp. 11 (herein Zhang) and further of Farah et al, USPubN: 2017/0351790 (herein Farah) 
As per claim 11, Feldhaus does not explicitly disclose method of claim 1, wherein determining a state data vector comprises: 
accessing a data network communicatively coupling a plurality of sensors, each sensor for providing a measurement of one of the capabilities of a subset of the components of the boom sprayer; and determining the elements of the state vector based on the measurements included in the data network.
Farah discloses service for capturing crop growth information to support implementation of a multi-variate distribution of growth in the fields (see Abstract) using an agricultural apparatus having a processor connected to a mobile user and an external server (apparatus 11 – Fig. 1), via a communication interface that enable transfer of sensor data from the one or more fields to the server (para 0054-0057) or for viewing by the mobile app; the communication layer programmed to send received data (para 0059) to a growth model (growth data modeling – para 0134, 0140, 0162, 0181;) or data repository according to suitable protocol (para 0076)
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement monitoring a field crop and conditions thereof in support for predicting parametric setting and suitable control actions in actuating components of a boom sprayer in Feldhaus’s approach so that sensor information is installed with a communication scheme to allow measurement collection at the modeling platform, the communication scheme implemented as an interface accessing a data network communicatively coupling a plurality of sensors – as per the communication layer in Farah, each sensor for providing a measurement of one of the capabilities of a subset of the components of the boom sprayer; whereby the modeling platform would be able to determine the elements of the state vector based on the received measurements – as per Farah -  included in the data network; because
modeling or predictive algorithm established on basis of collected measurement from (field-installed, real-world) sensors as set forth above entails significance of a larger pool of training data whose size and multi-variate extent thereof can be so instrumental to a modeling platform in effectively achieving a desirable modeling outcome; and the larger the amount of crop or plant related data to be considered from boom operation spraying consideration coupled with the larger the extent of the fields to cover (as in a networked type of fields ), the more desirable a need for a communication capability to effectively and reliably transfer field data as set forth above, and use of a network communication layer – as per Farah -  to enable transfer, routing and collection and  of sensor fields data in real-time would help enlarge to scope of information to be consider for experimentation via use of model, which, in turn, would be increase likelihood in achieving a best boom spraying solution from experimenting a large pool of real-world or crop-related data. 
As per claim 12, Feldhaus discloses method of claim 11, wherein the plurality of sensors can include any of an ultrasonic sensor, tilt sensor (angle and/or tilt – para 0065), roll angle sensor (boom angle – para 0034), GPS sensor (para 0071), vehicle wheel speed sensor (speed and direction - para 0065, 0067), steering angle sensor, tread width sensors, suspension sensors, and an IMU sensors.
Claims 15 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Feldhaus et al, USPubN: 2016/0368011 (herein Feldhaus – incorporating Funseth: 2015/0367358 – by referencce – see 14/506,057, para 0001) in view of Zhang et al, CN 105230224 (translation – “An Intelligent Mower and Weed Removing Method Thereof”, pp. 11 (herein Zhang) and further of Wu et al, USPN: 10,255,670 (herein Wu)
As per claim 15, Feldhaus does not explicitly disclose method of claim 1, wherein the action elements can specify actions including any of: 
adjusting a position of a left frame relative to the ground or center frame; 
adjusting a position of the center frame relative to the ground or a fixed center frame; and
 adjusting a position of the right frame relative to the ground or center frame.
Boom constituted with frame is shown in spraying vehicle of Wu, where in response to the terrain sensed conditions and collected videos image in regard to possible deviation/drift of a boom orientation/trajectory, computer or CPIU-based (col. 4 li. 51-58; col. 6 li. 25-37; col. 15 li. 35-66) correction is directing the boom center frame to be lifted with a desired height respective to detected crop height (col.24, li. 24-55); hence adjusting position of a center frame of a boom relative to the ground data is recognized.
Thus, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement corrective actions and analytics by a computer upon receipt of sensed information of the crops or field conditions in Feldhaus so that the action elements can specify actions such as to adjusting a position of the center frame of a boom relative to the ground or fixed features thereon, as set forth in Wu; because
adjusting the center frame with adaptive command to balance distance between nozzle height respective to sensed features level or ground level would mitigate unnecessary spray drift, dispersion or loss, while affording the right amount of liquid or material to be rightly concentrated or focused on a target.
Claims 24 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Feldhaus et al, USPubN: 2016/0368011 (herein Feldhaus – incorporating Funseth: 2015/0367358 – by referencce – see 14/506,057, para 0001) in view of Zhang et al, CN_105230224 (translation of “An Intelligent Mower and Weed Removing Method Thereof”, 11 pgs (herein Zhang) and further of Hanna et al, USPubN: 2018/0054983 (herein Hanna) and Streichert et al, CN_102859158, “Controlling Device and Method for Outputting Parameter for Calculating Control” (translation), 01-02-2013, pp. 1-11 (herein Streichert)
As per claim 24, Feldhaus does not explicitly disclose method of claim 1, wherein the control model is trained using Gaussian Process dynamics.
Hanna discloses known mathematical models to support fluid treatments and crop health improvement, such as using Gaussian diffusion, regression or dynamic models (para 0002-0003,)
Streichert discloses known bayesian methods for optimizing control and consumption of vehicle (para 0002-0003, 0007-0008) such as for automating task of a control device in a plant (para 0019-0020) where preferred embodiment thereof include development of Gaussian Process regression or multivariate Gaussian process (para 0012, 0014-0015) -- e.g. for machine E-learning – for accurate model prediction commensurate with available computing time in spite of large data quantity (para 0017-0018).
Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement control model or numerical techniques per Feldhaus use of predictive models to seek sprayer improvement so that one form of Gaussian model such as Gaussian Process type as shown in Hanna’s Gaussian dynamic models or in Streichert’s regressive or multi-variate Gaussian processes model as set forth above; because
Use of a Gaussian process dynamics as a analytic mode in the likes of a predictive model can yield a relative more accurate prediction given an computing time limit and possibly a large extent of data quantity to distribute via regressive analytics of a Gaussian Process dynamics.
Allowable Subject Matter
Claim 14, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as following.
 (claim 14), method of claim 1, wherein actuation a subset of actuation controllers comprises: determining a set of machine instructions each actuation controller of the subset such that the machine instructions change the configuration of each component when received by the actuation controller; accessing a data network communicatively coupling the actuation controllers; and sending the set of machine instructions to each actuation controller of the subset via the data network.
(claim 23), method of claim 1, wherein the control model implements one of the following: A linear quadratic (LQR) extension; and A long short-term memory (LSTM) model interleaved with a proximal policy optimization (PPO)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 (for non-official correspondence - please consult Examiner before using) or 571-273-8300 (for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 18, 2022